UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7194



EARL C. PINCKNEY,

                                              Petitioner - Appellant,

             versus


HENRY MCMASTER, Attorney General of the State
of South Carolina,

                                               Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-22837)


Submitted:    November 18, 2005           Decided:     December 15, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Earl C. Pinckney, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Earl C. Pinckney seeks to appeal the district court’s

order adopting a magistrate judge’s recommendation and dismissing

his 28 U.S.C. § 2254 (2000) petition on the ground that it was

untimely.     28 U.S.C. § 2244(d)(1) (2000).              The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.   28 U.S.C. § 2253(c) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional   claims   is   debatable    and    that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      We have independently reviewed the

record and conclude that Pinckney has not shown error in the

court’s dispositive procedural ruling.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED


                                 - 2 -